Title: From George Washington to Lieutenant Colonel John Laurens, 28 September 1779
From: Washington, George
To: Laurens, John


        
          Dear Sir,
          West-point Sep: 28th 79.
        
        I shall consider myself happy to see you again in that character in which you are pleased to subscribe yourself whenever the object that drew you to Carolina may cease to be a motive for your continuing there, or will permit you to rejoin your old associates here. In this let me entreat you to believe me most sincere.
        Some late movements of the Enemy have given rise to a variety of suggestions. Four Regiments have already sailed from New York; and a still more considerable embarkation is on foot, in which is included a body of their Cavalry. All reasoning on the destination of these Troops will be no better than conjecture—If we should suppose a plan formed by the British cabinet for this years Campaign, the events which have taken place in Europe—In the West Indies—and on this Continent—may have rendered its full execution impracticable—and made it expedient for their Commander here, either to suspend its operation—or to act according to the exigencies of the moment, if he is not under absolute orders.
        Perhaps it is fortunate for the interests of your state & the Continent at large, that the success of all Plans depends on matters beyond the controul of the projectors—Since the reports of the Count D’Estaing’s fleet having been seen near our Coast the enemy appear rather embarrassed—should this report prove true, I leave the effects it may produce in our favor to your own conjectures.
        By this time I expect Genl Sullivan will have compleated the entire destruction of the whole Settlements of the Six Nations, excepting those of the Oneidas and such other friendly Towns as have merited a different treatment—By my last advices of the 9th Instt he had penetrated beyond ⟨their⟩ middle settlements—had burn⟨t⟩ between 15 and 20 Towns—destroyed all their Crops—& was advancing to their exterior villages. The Indian⟨s,⟩ Men—women & children, flying before him to Niagara (distant more than 100 miles) in the utmost

consternation—distress—& confusion with the Butlars, Brandt &ca at their head.
        Wishing you the most satisfactory issue of your endeavours, and much health to enjoy the good name you have acquired I am with the most sincere attachment—& affectine regard Dr Sir—Yr Obed⟨t⟩
        
          Go: Washington
        
        
          P.S. I shall thank you for presenting my best respects to Mr Presidt Rutlidge—Mr Edwd Rutledge, Mr Middle⟨ton mutilated⟩.
        
      